Title: John Adams to Abigail Smith, 26 April 1764
From: Adams, John
To: Adams, Abigail


     
      Boston April 26th. 1764
     
     Many have been the particular Reasons against my Writing for several days past, but one general Reason has prevailed with me more than any other Thing, and that was, an Absolute Fear to send a Paper from this House, so much infected as it is, to any Person lyable to take the Distemper but especially to you. I am infected myself, and every Room in the House, has infected People in it, so that there is real Danger, in Writing.
     However I will write now, and thank you for yours of Yesterday. Mr. Ayers told you the Truth. I was comfortable, and have never been otherwise. I believe, None of the Race of Adam, ever passed the small Pox, with fewer Pains, Achs, Qualms, or with less smart than I have done. I had no Pain in my Back, none in my side, none in my Head. None in my Bones or Limbs, no reching or vomiting or sickness. A short shivering Fit, and a succeeding hot glowing Fit, a Want of Appetite, and a general Languor, were all the symptoms that ushered into the World, all the small Pox, that I can boast of, which are about Eight or Ten, (for I have not yet counted them exactly) two of which only are in my Face, the rest scattered at Random over my Limbs and Body. They fill very finely and regularly, and I am as well, tho not so strong, as ever I was in my Life. My Appetite has returned, and is quick enough and I am returning gradually to my former
      Method of Living.
     Very nearly the same may be said of my Brother excepting that, he looks leaner than I, and that he had more sickness and Head Ach about the Time of the Eruption than I.
     Such We have Reason to be thankful has been our Felicity. And that of Deacon Palmers Children has been, nearly the same. But others in the same House have not been so happy—pretty high Fevers, and severe Pains, and a pretty Plentiful Eruption has been the Portion of Three at last of our Companions. I join with you sincerely in your Lamentation that you were not inoculated. I wish to God the Dr. would sett up an Hospital at Germantown, and inoculate you. I will come and nurse you, nay I will go with you to the Castle or to Point Shirley, or any where and attend you. You say rightly safety there is not, and I say, safety there never will be. And Parents must be lost in Avarice or Blindness, who restrain their Children.
     I believe there will be Efforts to introduce Inoculation at Germantown, by Drs. Lord and Church.
     However, be carefull of taking the Infection unawares. For all the Mountains of Peru or Mexico I would not, that this Letter or any other Instrument should convey the Infection to you at unawares.
     
      I hope soon to see you, mean time write as often as possible to yrs.,
      John Adams
     
     
      P.S. Dont conclude from any Thing I have written that I think Inoculation a light matter.—A long and total Abstinence from every Thing in Nature that has any Taste, Two heavy Vomits, one heavy Cathartick, four and twenty Mercurial and Antimonial Pills, and Three Weeks close Confinement to an House, are, according to my Estimation of Things, no small matters.—However, who would not chearfully submit to them rather than pass his whole Life in continual Fears, in subjection, under Bondage.
      Sylvia and Myra send Compliments.
     
    